DETAILED ACTION
Claims 1 - 18 of U.S. Application No. 16534735 filed on 08/07/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following:
Line 2 of claim 2 recites, “…, the dielectric…” should read, “…, the insulating dielectric” as previously introduced in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1, and 17: 
Claim 1, line 3 recites, “…a coil axis with a component perpendicular to the axis,…”. It is not clear to the examiner what the claimed component could possibly be. The applicant is to clarify. Claims 2 – 16 are rejected for depending on claim 1.
Claim 17, line 3 recites the same limitations and thus rejected for the same reason. Also, in claim 17, line 11, the recitation, “further comprising” not clear what is comprising, the electrical machine or any of the components discussed earlier in claim 17. For examination purposes, the limitation in question will be interpreted as “the electrical machine further comprising”. 
Claim 17, last paragraph recites, “…the impedance matching circuit positioned in the circuit through the first and second capacitor plates” the matching circuit is introduced previously in the claim, it is not claim what is the other “circuit” the matching circuit is position in. For examination purposes, the limitation in question will be interpreted as “the electrical machine further comprising”. “…the impedance matching circuit positioned between the rotor and the first and second capacitor plates”
Claim 18 is rejected for depending on claim 17. 
Regarding claim 5: the recited “the power processing circuitry” has no antecedent basis. Should read, “a power processing circuitry”, or the dependency of claim 5 could be changed to claim 4 not claim 2.
Regarding claim 10: claim 10 recites, “the first and second capacitor plates are more than 0.1 mm from the third and fourth capacitor plates measured along the axis”.

Regarding claim 16: claim 16 recites in line 2 “an insulating dielectric”. It is not clear if the claim insulating dielectric is the same or different from the insulating dielectric in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludois et al. (US 8736137; Hereinafter, “Ludois”) in view of Petrowsky et al. (US 20160099663; Hereinafter, “Petrowsky”).
Regarding claim 17 (as best understood; see 112(b) above): Ludois discloses an electrical rotating machine (10) comprising: a rotor (17) mounted for rotation about an axis (14) and including at least one electrical coil (16) having a coil axis (the radial direction) with a component perpendicular to the axis (claim 1), the electrical coil (16) comprising a conductor having first and second conductor ends (claim 1, lines 1-6); 

further including (i.e. the electrical machine) circuit (22) attached to rotate with the rotor (rotor plates 26) and electrically communicating with the electrical coil (16; col. 5, lines 31-38), the circuit (22) positioned between the rotor and the first and second capacitor plates (as it is positioned between the rotor coils and the capacitive plates) and the electrical coil (16).
Ludois discloses does not disclose an impedance matching circuit, reducing voltage and increasing current from that applied at the first and second capacitor plates to that applied at the electrical coil.
Petrowsky discloses an impedance matching circuit (buck converter 950, 980; fig. 9), reducing voltage and increasing current (para [0063]-[0065]) from that applied at the first and second capacitor plates (450) to that applied at the electrical coil (para [0064]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the converter circuit 22 of the electrical machine of Ludois with an impedance matching circuit, reducing voltage and increasing current from that applied at the first and second 
Regarding claim 18/17 (as best understood; see 112(b) above): Ludois in view of Petrowsky discloses the limitations of claim 17 but does not disclose that the impedance matching circuit is a buck converter.
Petrowsky further discloses that the impedance matching circuit is a buck converter (950, 980, and para [0063]-[0065]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the impedance matching circuit of the electrical machine of Ludois in view of Petrowsky to be in the form of buck converter as further disclosed by Petrowsky since buck converters are known for their efficient power conversion.
Allowable Subject Matter
Claims 1 - 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1: the limitations of claim 1, “…the first and second capacitor plates are nonoverlapping in directions parallel to the axis and supported by an insulating dielectric extending perpendicularly to the axis wherein the insulating dielectric includes axial through slots separating the first and second capacitor plates” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Primary Examiner, Art Unit 2832